Hamilton County, No. C-850434. On December 20, 1989, this court stayed the execution of sentence in this cause pending exhaustion of appellant’s state post-conviction remedies. On September 25, 1991, this court overruled appellant's motion to certify the record in case No. 91-1179 and on November 27, 1991, this court overruled appellant’s motion to certify the record in case No. 91-1758, which cases were pending as post-conviction cases. The appellant has now exhausted all proceedings for post-conviction relief before the courts of this state and, upon consideration thereof,
IT IS ORDERED by the court that the December 20, 1989 entry staying compliance with the mandate and the execution of sentence pending the exhaustion of all proceedings for post-conviction relief be, and the same is hereby, revoked.
. IT IS FURTHER ORDERED by the court that the sentence be carried into execution by the Warden of the Southern Ohio Correctional Facility or, in his absence, by the Deputy Warden, on Tuesday, the 30th day of June, 1992, in accordance with the statutes so provided.
IT IS FURTHER ORDERED that a certified copy of this entry and a warrant under the seal of this court be duly certified to the Warden of the Southern Ohio Correctional Facility and that the Warden shall make due return thereof to the Clerk of the Court of Common Pleas of Hamilton County.